Porter, J.
delivered the opinion of the . . This is an action of redhibition. The pleaded the general issue. The ° slave was sold as a washer, ironer and cook. Th° evidence shews that she possessed these qualities very defectively, if at all. The jury found a verdict for the plaintiff, reducing the price $170. The defendants have appealed, and the plaintiff has required that the judgment be amended, by the court decreeing a. recission of the sale.
The evidence is contradictory, and does not authorize us to disturb the verdict. The only questions which require our particular attention, are those presented by two bills of exceptions, taken on the trial by the defendants.
*649The plaintiff offered evidence to prove that the slave had run away after he had purchased her, and the court admitted it. We think there was no error in doing so. The proof in itself would not be sufficient to establish the fact, without shewing that the slave had run away while in the possession of the vendor.— But if the facts in regard to the absence of the slave antecedent to the sale were in any way equivocal, subsequent acts might aid in ascertaining their true character. The evidence too might be important in shewing a continuance of the habit which existed at the time of the sale. It has been the constant practice, in actions of this kind, to admit such proof 7 Martin 43, 10. ibid 659.
The second bill of exceptions was to the admission of a witness offered by the plaintiff. The defendant objected to her, on the ground that she was a slave. The court considered the actual enjoyment of freedom by the witness as prima facie evidence of her competency. The bill of exceptions does not state whether she was a negro, or mulatto. If the latter, the presumption was in favor of her being free, and the court did not err in admitting *650her, It was the duty of the party taking a bill of exceptions to state every fact necessary to establish the error complained of In the absence of such proof, the presumption is in favor of the opinion rendered by thejudge « quo.
Moreau 6? Soule for plaintiff—Carleton Sg Lockett for defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.